                         Case 4:18-cv-00251-JRH-CLR Document 92 Filed 09/30/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  ALTAMAHA RIVERKEEPER; ONE HUNDRED MILES;
                  CENTER FOR A SUSTAINABLE COAST, INC.; and
                  SURFRIDER FOUNDATION,
                                                                                   JUDGMENT IN A CIVIL CASE
                                                  Plaintiffs,


                                           V.                                    CASE NUMBER:        CV 418-251

                  THE UNITED STATES ARMY CORPS OF ENGINEERS,
                  et. al.,

                                                  Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated September 30, 2020, the Federal Defendants' cross motion for

                    summary judgment is GRANTED. Simultaneously, Defendant Sea Island Acquisition, LLC's cross

                    motion for summary judgment is also GRANTED. Plaintiffs' motions for summary judgment are

                    DENIED; therefore, Judgment is hereby ENTERED against Plaintiffs. This case stands closed.




           09/30/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/2020
